                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY CAMDEN
                                    VICINAGE


ETHAN FLEISCHNER,

     Plaintiff,                               Civil No. 18-8526 (RMB)

             v.                             MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

     Defendant.




BUMB, United States District Judge:

     This matter comes before the Court upon an appeal by Plaintiff

Ethan Fleischner from a denial of social security disability

benefits.

     For the reasons set forth below, the Court vacates the decision

of the Administrative Law Judge (“ALJ”) and remands for proceedings

consistent with this Memorandum Opinion and Order’s reasoning.


I.    STANDARD OF REVIEW

     When reviewing a final decision of an ALJ with regard to

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Knepp v.

Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

1383(c)(3).       “Substantial evidence” means “‘more than a mere

scintilla.    It means such relevant evidence as a reasonable mind

                                      1
might accept as adequate to support a conclusion.’” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d 422,

427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the court

must also determine whether the ALJ applied the correct legal

standards. See Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir.

1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).   The

Court’s review of legal issues is plenary. Sykes, 228 F.3d at 262

(citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d

Cir. 1999)).

     The Social Security Act defines “disability” as the inability

“to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than twelve months.” 42

U.S.C. § 1382c(a)(3)(A).   The Act further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment
     or impairments are of such severity that he is not
     only unable to do his previous work but cannot,
     considering his age, education, and work experience,
     engage in any other kind of substantial gainful work
     which exists in the national economy, regardless of
     whether such work exists in the immediate area in which
     he lives, or whether a specific job vacancy exists for
     him, or whether he would be hired if he applied for
     work.

42 U.S.C. § 1382c(a)(3)(B).

                                  2
     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in 20

C.F.R. § 404.1520(a)(4)(i-v).   In Plummer, 186 F.3d at 428, the

Third Circuit described the Commissioner’s inquiry at each step of

this analysis:

     In step one, the Commissioner must determine whether the
     claimant is currently engaging in substantial gainful
     activity. 20 C.F.R. § 1520(a). If a claimant is found to
     be engaged in substantial activity, the disability claim
     will be denied. Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

    In step two, the Commissioner must determine whether the
    claimant is suffering from a severe impairment. 20
    C.F.R. § 404.1520(c). If the claimant fails to show that
    [his] impairments are “severe,” she is ineligible for
    disability benefits.

     In step three, the Commissioner compares the medical
     evidence of the claimant’s impairment to a list of
     impairments presumed severe enough to preclude any gainful
     work. 20 C.F.R. § 404.1520(d).    If a claimant does not
     suffer from a listed impairment or its equivalent, the
     analysis proceeds to steps four and five.

     Step four requires the ALJ to consider whether the claimant
     retains the residual functional capacity to perform her
     past relevant work. 20 C.F.R. § 404.1520(d). The claimant
     bears the burden of demonstrating an inability to return to
     her past relevant work. Adorno v. Shalala, 40 F.3d 43, 46
     (3d Cir. 1994). If the claimant is unable to resume her
     former occupation, the evaluation moves to the final step.

     At this [fifth] stage, the burden of production shifts to
     the Commissioner, who must demonstrate the claimant is
     capable of performing other available work in order to deny
     a claim of disability. 20 C.F.R. § 404.1520(f). The ALJ
     must show there are other jobs existing in significant
     numbers in the national economy which the claimant can
     perform, consistent with her medical impairments, age,
     education, past work experience, and residual functional
     capacity. The ALJ must analyze the cumulative effect of
     all the claimant’s impairments in determining whether she
                                  3
       is capable of performing work and is not disabled. See 20
       C.F.R. § 404.1523. The ALJ will often seek the assistance
       of a vocational expert at this fifth step. See Podedworny v.
       Harris, 745 F.2d 210, 218 (3d Cir. 1984).

II.    PROCEDURAL HISTORY

       The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

       Plaintiff made two related claims for benefits: (1) child

disability benefits based on an alleged disability that began

before the attainment of age 22; and (2) disability insurance

benefits.

       Before the ALJ, the Plaintiff asserted that his disabilities-

- including the physical limitations Plaintiff suffered as a

result of being struck by a vehicle as a pedestrian in 2012--

“would limit him to less than sedentary work.”     [RP p. 1121]    At

the hearing held on March 31, 2016, Plaintiff asserted that pain,

side effects from medication for pain and depression, as well as

limitations associated with carpal tunnel syndrome cumulatively

prevented Plaintiff from performing any work.     [Id.]   During

Plaintiff’s counsel’s opening statement, counsel specifically

cited to the following exhibits in the record: Exhibits 1F through

4F, 10F, 16F, 19F, 26F, 29F, and 33F.

III.   ALJ’S DETERMINATION

       The ALJ concluded that Plaintiff was not disabled before he

attained age 22, and was not disabled since turning 22.      [RP p. 29]

As to Plaintiff’s residual functional capacity, the ALJ found:
                                    4
      Prior to attaining age 22 and continuing, the claimant
      had the residual functional capacity to perform sedentary
      work . . . except he is limited to frequent reaching,
      handling, fingering, feeling, pushing and pulling with
      upper extremities; and occasional climbing, balancing,
      stooping, kneeling, crouching, and crawling. He should
      avoid concentrated exposure to extreme cold, wetness, and
      hazards such as unprotected heights and moving machinery.
      He is limited to performing unskilled work involving
      routine and repetitive tasks with occasional changes in
      the work setting; with no quota or production based work
      rather goal oriented work; and occasional interaction
      with coworkers, supervisors, and the public.

[RP p. 24]

IV.   ANALYSIS

      Among other arguments, Plaintiff asserts that the ALJ’s

decision concerning residual functional capacity is not supported

by substantial evidence because the ALJ’s written decision

evidences “an extreme and unusually selective review of a

substantial file.”   [Opening Brief, p. 16]   Specifically, Plaintiff

observes that the written decision cites only 15 of 46 medical

exhibits [Rule 9.1 letter, Dkt. No. 6] without explaining why some

exhibits were considered but many others seemingly were not.

Indeed, of the 10 particular exhibits Plaintiff’s counsel

identified by number in his opening statement, the written decision

cites and discusses only four: Exhibits 3F, 10F, 16F and 19F. 1   If

the ALJ deliberately excluded the other six exhibits from



1 Perhaps most puzzlingly, the written decision cites and discusses
the MRI at Exhibit 10F but appears to ignore the other two MRIs at
Exhibits 26F and 33F. (Compare Hearing Transcript, RP p. 1121,
“Those MRIs can be found at Exhibits 10F, 26F, and 33F.”).
                                   5
consideration, he must say so and explain why.

     Moreover, of the evidence that is discussed, the written

decision appears to be somewhat inconsistent with the record

evidence, and the written decision provides no explanation for the

apparent inconsistency.    For example, there appears to be a

significant disconnect between the written decision’s discussion of

Plaintiff’s testimony at the disability hearing, and Plaintiff’s

actual testimony as transcribed at the hearing.

     The written decision states,

     [A]t the hearing, [Plaintiff testified] that his wide
     range of daily activities that [sic] do not support his
     allegations of disability, including taking care of his
     19-month-old son, such as feeding and changing him,
     watching television with him, and playing toys on the
     floor with him. He drives a car to his fiancée’s house
     and to the store and bank. He drove a car for 40 minutes
     by himself to attend the hearing. He is also currently
     taking classes at Montgomery County College as a part-
     time student. He even plays video games.

[RP, p. 26]

     However, Plaintiff testified that his 19-month-old son does

not live with him, that Plaintiff’s pain makes doing these

activities “difficult”, and that the Plaintiff’s father, with whom

Plaintiff lives, helps Plaintiff take care of the 19-month-old when

he visits the house.    [RP, p. 1123-24]   Specifically, Plaintiff

testified that when he watches cartoons with his son “I mostly lay

down.   It bothers my neck when sitting and watching,” and that the

physical demands of caring for a toddler require help from

Plaintiff’s father.    [Id.]
                                    6
     Similarly, while the written decision states that Plaintiff

drove by himself for 40 minutes to attend the hearing, the written

decision appears to ignore the Plaintiff’s further testimony that

“I did have to take pain medication when I got here,” [RP p. 1125]

and that Plaintiff usually has to pull over and rest or stretch

after driving about an hour.   [Id. p. 1124]

     Further, while the written decision states that Plaintiff is

currently taking classes at Montgomery County College, the hearing

transcript reflects the opposite:

     Q:   Are you currently taking classes?

     A:   Currently, no.

[RP p. 1126] 2

     Lastly, while the written decision suggests that Plaintiff

testified that he “plays video games,” this Court has found no

mention of video games anywhere in the hearing transcript.

     “The Third Circuit has held that access to the Commissioner’s

reasoning is [] essential to a meaningful court review.” Sanford v.

Comm’r of Soc. Sec., No. CIV. 13-0366 NLH, 2014 WL 1294710, at *2

(D.N.J. Mar. 28, 2014)(citing Gober v. Matthews, 574 F.2d 772, 776

(3d Cir. 1978)); see also, Stockett v. Comm’r of Soc. Sec., 216 F.

Supp. 3d 440, 456 (D.N.J. 2016)(“The Third Circuit ‘requires the



2 Plaintiff testified that he had, in the past, only ever taken
three classes at Montgomery Community College; he dropped out of
one, got a C in another, and failed a third. [RP p. 1125]

                                    7
ALJ to set forth the reasons for his decision.’”)(quoting Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 123 (3d Cir.

2000))(Bumb, D.J.).   The Court cannot determine on the present

record whether the ALJ’s decision was supported by substantial

evidence for two reasons.    First, the written decision does not

reflect a comprehensive and complete consideration of all of the

evidence, as many medical records are not addressed at all.

Second, the written decision is materially inconsistent with the

hearing testimony.    Perhaps upon remand, the ALJ will consider all

of the evidence and reach the same conclusion.       At this juncture,

however, the ALJ must provide a more comprehensive explanation in

support of the decision.    As such, the Court vacates the decision

of the ALJ and remands for proceedings consistent with the above

analysis.

ACCORDINGLY, it is on this    30th   day of May, 2019,

     ORDERED that the decision of the Administrative Law Judge is

VACATED and the case is REMANDED for further proceedings consistent

with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall close this case.



                                         ___s/ Renée Marie Bumb___
                                         RENÉE MARIE BUMB, U.S.D.J.




                                     8
